DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response Original Filing Filed on 11/18/2020.
3.	Claims 17-18, 20-21, 24-25, 27-28 are currently cancelled via preliminary amendment filed before examination.
4.	Claims 1-16, 19, 22-23, and 26 are numbered accordingly are allowed herein. 
5.	This Office Action is made Notice of Allowance.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
        EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter
1.	Claims 1-16, 19, 22-23, and 26 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 8, 15, and 22 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Nory et al. US 20180323939 disclose in Section [0017] A first downlink transmission can be received at a device in a first downlink TTI (i.e. slot) of a first duration in a first downlink subframe; A second downlink transmission can be received in a second downlink TTI of a second duration in a second downlink subframe; The first downlink TTI and second downlink TTI may not overlap. The first HARQ-ACK PUCCH resource can be mapped to Resource Elements (REs) in a first uplink TTI of a third duration in a first uplink subframe; A second HARQ-ACK feedback and a second HARQ-ACK PUCCH resource can be determined in response to receiving the second downlink transmission in the second downlink TTI; Section [0031] The UE typically can also use PUCCH resources to transmit HARQ-ACK in response to DL data; the prior art HE US 20190268803 discloses in Section [0091] The UE 102 may determine a subset of the PDSCHs, for each of the PDSCHs of the subset, corresponding consecutive slots do not overlap the uplink slots. The UE 102 may set a number of bits of the HARQ-ACK codebook equal to a number of PDSCHs in the determined subset; Section [0092]  The determine the subset of the PDSCHs, such that for any two PDSCHs of the subset, the corresponding consecutive slots of one of the PDSCHs do not overlap with the corresponding consecutive slots of the other of the PDSCHs. The UE 102 may set the number of bits of the HARQ-ACK codebook equal to a number of PDSCHs in the determined subset; Section [0094] Determine a second subset, the UE 102 determine a first subset of the plurality of PDSCHs,  UE 102 may determine the first subset by exclusion, from the plurality of PDSCHs, of the PDSCHs for which at least one of the corresponding consecutive slots overlaps with one of the uplink time slots. The UE 102 may determine the second subset as one or more PDSCHs of the first subset, wherein the consecutive slots corresponding to the PDSCHs of the second subset are non-overlapping. The UE 102 may set the number of bits of the HARQ-ACK codebook equal to a number of PDSCHs in the determined second subset; and the prior art Falconetti et al. US 20210152295 discloses Fig. 12 and Section [0140] The network node schedules a first downlink transmission with a first transmission processing time, scheduling comprises a first DAI, which includes a first total DAI; Section [0141]  The network node schedule a TTI transmission processing time; Section [0142] the first total DAI refer to a total number of downlink transmissions with HARQ feedback expected in the single uplink transmission at n+4. The first accumulative DAI may be set to a number of downlink transmissions with HARQ feedback expected in the single uplink transmission at n+4 that are scheduled at the first transmission time n; Section [0146] The network node schedules a second downlink transmission with a second transmission processing time; the scheduling comprises a second DAI, which comprises a second total DAI and a second accumulative DAI. The network node expects HARQ feedback for the first downlink transmission and the second downlink transmission in the same uplink transmission; Section [0147] Network Node schedule a second downlink transmission with a n+3 transmission processing time; Section [0031] From a UE perspective, it is problematic to transmit both the shorter and longer TTI when they are overlapping because the transmit power will change over the transmission of the longer TTI resulting in radio frequency related problems at the UE (phase and power variations). To solve this, one of the transmissions may be dropped.
	However, Nory, HE and in further view of Falconetti do not render obvious in combination with other limitations in the independent claims the claim elements An apparatus comprising: a receiver that receives a first number of downlink transmissions indicating a first slot for transmitting corresponding hybrid automatic repeat request-acknowledgement feedback and receives a second number of downlink transmissions indicating a second slot for transmitting corresponding hybrid automatic repeat request-acknowledgement feedback;  a processor that determines a first downlink slot set for the hybrid automatic repeat request-acknowledgement feedback transmitted in the first slot and a second downlink slot set for the hybrid automatic repeat request acknowledgement feedback transmitted in the second slot, and determines the first downlink slot set and the second downlink slot set have at least one overlapped slot; a transmitter that transmits a first hybrid automatic repeat request acknowledgement codebook in the first slot for the first downlink slot set and a second hybrid automatic repeat request-acknowledgement codebook in the second slot for the second downlink slot set, wherein hybrid automatic repeat request-acknowledgement feedback for each of the at least one overlapped slot is included in either the first hybrid automatic repeat request acknowledgement codebook or the second hybrid automatic repeat request-acknowledgement codebook.
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-16, 19, 22-23, and 26 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-16, 19, 22-23, and 26 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 6, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477